Exhibit 10-d


Participant Name
Grant Date: Grant Date
Grant ID: Grant ID
Units Granted: Shares Granted
Vesting: 100% after 3 Years
Employee




MERITOR, INC.
2020 LONG-TERM INCENTIVE PLAN
RESTRICTED SHARE UNIT AGREEMENT
In accordance with Section 11 of the 2020 Long-Term Incentive Plan (the “Plan”)
of Meritor, Inc. (the “Company”), the number of restricted share units specified
above have been granted to you as of the date listed above (“Grant Date”) as
restricted share units (“Restricted Share Units”). By accepting such award (this
“Award”), you agree to the terms and conditions of this restricted share unit
agreement (this “Agreement”). Each Restricted Share Unit represents a right to
receive one share of common stock, par value $1.00 per share, of the Company
(the “Common Stock”) or its cash equivalent in the future. All capitalized terms
used herein and not otherwise defined will have the meanings set forth in the
Plan.
1.
Vesting of Restricted Share Units

(a)    Except as otherwise provided in this Agreement, the Restricted Share
Units will vest on the third anniversary of the Grant Date provided that you
continue to serve as an employee of the Company for the period from the Grant
Date through the third anniversary of the Grant Date (the “Vesting Period”).
(b)    If you incur a Separation from Service due to your Disability or death
(other than pursuant to a Qualifying Termination within the two (2) year period
immediately following a Change of Control) prior to the last day of the Vesting
Period, then a prorated portion of the Restricted Share Units, based upon the
ratio of the number of full months of the Vesting Period that have elapsed as of
the end of the month in which your Separation from Service due to Disability or
death occurs over the total number of months in such period, will vest for Plan
purposes effective as of the end of the Vesting Period and will be payable at
the time and in the form specified in Section 2.
(c)    If you incur a Separation from Service due to Retirement (other than
pursuant to a Qualifying Termination within the two (2) year period immediately
following a Change of Control) at least one (1) year after the Grant Date and
prior to the last day of the Vesting Period, then this Award will remain
outstanding for the remainder of the Vesting Period and will continue to vest
for Plan purposes in accordance with the terms of this Agreement as though you
were still employed and will be payable at the time and in the form specified in
Section 2.
(d)    If you incur a Separation from Service due to involuntary termination of
employment by the Company without Cause (other than pursuant to a Qualifying
Termination within the two (2) year period immediately following a Change of
Control) prior to the last day of the Vesting Period, then solely for purposes
of determining whether you are vested in this Award, the number of full years of
completed service in the vesting schedule will determine the amount of
Restricted Share Units available to vest on the regularly scheduled vesting
date. Each year of completed service during the vesting schedule will allow you
to vest in one-third of the Award on the scheduled vesting date. This Award will
be payable at the time and in the form specified in Section 2.
(e)    Subject to Section 8(b), if you incur a Separation from Service due to a
Qualifying Termination within the two (2) year period immediately following a
Change of Control and prior to the last day of the Vesting Period, then this
Award will vest on the date of such Separation from Service and will be payable
within thirty (30) days of the date of such Separation from Service in the form
specified in Section 2.
(f)    If you incur any Separation from Service that is not described in Section
1(b) through (e) prior to the last day of the Vesting Period, then this Award
will be immediately cancelled and forfeited and you will have no further rights
to the Restricted Stock Units granted pursuant to this Agreement.
2.
Payment of Restricted Share Units

Except as otherwise provided in Section 1(e) and subject to Section 8(b) within
the last calendar month of the calendar year in which the Vesting Period ends,
the Company will deliver to you (or in the event of your death, to your estate
or any person who acquires your interest in the Restricted Share Units by
bequest or inheritance) upon satisfaction of any required tax withholding
obligations, one (1) share of Common Stock in respect of each Restricted Share
Unit or its cash equivalent in a single sum payment in cash, as the Committee in
its sole discretion shall determine. For the avoidance of doubt, the Committee
may pay an award of Restricted Shares Units wholly in Shares or cash or partly
in Shares or cash, as the Committee in its sole discretion may determine. Any
cash amounts payable pursuant to this Section 2 will be calculated based on the
fair market value of the Common Stock on the vesting date (or such other date as
the Committee shall determine in its sole discretion). No shares of Common Stock
will be issued to you and no cash equivalent will be paid to you at the time
this Award is made, and you will not have any rights as a shareowner with
respect to the Restricted Share Units unless and until the shares of Common
Stock have been delivered to you.
3.    Forfeiture of Unearned Restricted Share Units
Notwithstanding any other provision of this Agreement, if at any time it becomes
impossible for you to earn any of the Restricted Share Units in accordance with
this Agreement, then all the Restricted Share Units will be forfeited and you
will have no further rights of any kind or nature with respect thereto.
4.    Transferability


This grant is not transferable by you other than by will or by the laws of
descent and distribution, and the Restricted Share Units will be deliverable,
during your lifetime, only to you.


5.    Interpretations and Determinations
All interpretations, determinations and other actions by the Committee not
revoked or modified by the Board will be final, conclusive and binding upon all
parties hereto.


6.    Withholding and Sale of Shares for Taxes
You are liable and responsible for all taxes owed in connection with the
Restricted Share Units, regardless of any action the Company takes with respect
to any tax withholding obligations that arise in connection with the Restricted
Share Units, whether due to national, federal, state or local taxes, including
any employment tax obligation (the “Tax Withholding Obligation”). The Company
has the right, in connection with the delivery of any Shares or cash in respect
of the Restricted Share Units subject to this Agreement, (a) to deduct from any
payment otherwise due by the Company to you or any other person receiving
delivery of such shares or cash an amount equal to any taxes required to be
withheld by law with respect to such delivery, (b) to require you or any other
person receiving such delivery to pay to it an amount sufficient to provide for
any such taxes so required to be withheld, or (c) to sell such number of Shares
as may be necessary so that the net proceeds of such sale shall be an amount
sufficient to provide for any such taxes so required to be withheld. To the
extent that any Restricted Share Units are settled in Shares, your acceptance of
this Agreement constitutes your irrevocable instruction and authorization to the
Company to withhold and sell on your behalf the number of Shares from those
Shares issuable to you under this Award as the Company determines to be
sufficient to satisfy the Tax Withholding Obligation as and when any such Tax
Withholding Obligation becomes due (the “Sale for Taxes”). This irrevocable
instruction is intended to qualify the Sale for Taxes under a safe harbor from
insider trading liability for transactions pursuant to a written trading plan
that meets the requirements of Rule 10b5-1 under the Securities Exchange Act of
1934, as amended. In the case of any amounts withheld for taxes pursuant to this
provision in the form of Shares, the amount withheld will not exceed the minimum
required by applicable law and regulations.
1.
No Acquired Rights

You acknowledge, agree and consent that: (a) the Plan is discretionary and the
Company may amend, cancel or terminate the Plan at any time; (b) the grant of
the Restricted Share Units is a one-time benefit offered to you and does not
create any contractual or other right for you to receive any grant of restricted
share units or benefits under the Plan in the future; (c) future grants, if any,
will be at the sole discretion of the Company, including, but not limited to,
the timing of any grant, the number of shares and forfeiture provisions; and
(d) your participation in the Plan is voluntary.
The value of your Restricted Share Units is an extraordinary item of
compensation outside the scope of your employment contract, if any. As such,
your Restricted Share Units are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end-of-service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments.
1.
Section 409A

(a)This Agreement is intended to comply with Section 409A of the Code and the
regulations and other guidance related thereto (“Section 409A”) and, to the
maximum extent permitted, this Agreement will be interpreted in accordance with
such intention. Notwithstanding any other provision of this Agreement to the
contrary, the Company makes no representation that the Plan or any amounts
payable under this Agreement will be exempt from or comply with Section 409A and
makes no undertaking to preclude Section 409A from applying to this Agreement.
(b)To the extent that any amount payable under this Agreement constitutes an
amount payable or benefit to be provided under a "nonqualified deferred
compensation plan" (as defined in Section 409A) that is not exempt from Section
409A, and such amount is payable as a result of a Separation from Service and
you are a "specified employee" (as defined and determined under Section 409A and
any relevant procedures that the Company may establish) at the time of your
Separation from Service, then, notwithstanding any other provision in this
Agreement to the contrary, such payment or delivery of shares will not be made
to you until the day after the date that is six (6) months following your
Separation from Service, at which time all payments that otherwise would have
been paid to you under this Agreement during that six-month period, but were not
paid because of this paragraph, will be paid in a single lump sum. This
six-month delay will cease to be applicable in the event of your death.
(c)For purposes of this Agreement, “Separation from Service” will have the
meaning set forth in Section 409A and all references to termination of
employment and similar references will be deemed to be references to “Separation
from Service” within the meaning of Section 409A.
9.    Applicable Law
This Agreement and the Company’s obligation to deliver shares of Common Stock or
their cash equivalent upon payment or settlement of Restricted Share Units
hereunder will be governed by and construed and enforced in accordance with the
laws of Indiana and the federal laws of the United States.
10.    Entire Agreement
This Agreement and the Plan embody the entire agreement and understanding
between the Company and you with respect to the Restricted Share Units, and
there are no representations, promises, covenants, agreements or understandings
with respect to the Restricted Share Units other than those expressly set forth
in this Agreement and the Plan. In the event of any conflict between this
Agreement and the Plan, the terms of the Plan will govern.



